DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed February 10, 2022 has been entered. Claims 1-22 are pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the aqueous hydrogen peroxide in the hydrogen peroxide solution” in line 2. There is insufficient antecedent basis for “the aqueous hydrogen peroxide” in the claim. For the sake of examination, the limitation will be interpreted as reciting “hydrogen peroxide in the aqueous hydrogen peroxide solution”.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-14, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yotsutsuji (2020/0338272) in view of Nielsen (US 2006/0263404) and as evidenced by Reynolds (“The glass ceiling: the advantage of polymers over glass in biologic drug delivery”).
Regarding claim 1, Yotsutsuji teaches a method of preparing a stabilized drug solution (Para 0017), the method comprising: filling a portion of a syringe (A, Fig 1) with a drug solution (30, Fig 1), the portion of the syringe contacting the drug solution, wherein the portion is made of cycloolefin polymer (COP) (Para 0048; 0059); and storing drug solution in the syringe for a period of time (Para 0109), and wherein the drug solution is suitable for injection into a biological tissue (Para 0100).
Yotsutsuji is silent regarding an aqueous hydrogen peroxide solution, and wherein the aqueous hydrogen peroxide solution is suitable for injection into a biological tissue.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the drug solution disclosed by Yotsutsuji to instead be an aqueous hydrogen peroxide solution as well as modify the method of Yotsutsuji to store the hydrogen peroxide solution for many months or even years as taught by Nielsen in order to provide a biocompatible stable solution for the alleviation or prophylaxis of microbial infections that can be stored in a device so that it is ready-to-use and requires no additional measures by the medical practitioner (Para 0020; Para 0153). 
Examiner notes that while Nielsen teaches that the hydrogen peroxide solution is stored in polypropylene and Yotsutsuji teaches that cycloolefin polymer and polypropylene are art-recognized equivalent materials that yield the same predictable results (providing prefilled syringe body that is non-reactive with the drug solution as discussed in Para 0043).
Additionally, Examiner notes that the modified invention of Yotsutsuji and Nielsen discloses the aqueous hydrogen peroxide solution stored in a cycloolefin polymer syringe; one of ordinary skill in the art would understand that it’s the combination of materials that result in improved stability. There does not appear to be any distinction between the aqueous hydrogen peroxide solution in the cycloolefin polymer syringe in the modified invention and the aqueous hydrogen peroxide solution in the cycloolefin polymer syringe in the claimed invention. Further, Reynolds teaches a drug stored in a cycloolefin polymer (COP) syringe is more stable than a drug stored in a glass syringe (See section titled “Elimination dangerous chemical reactions” of Reynolds). 

Regarding claim 3, the modified invention of Yotsutsuji and Nielsen discloses the period of time is at least four weeks (Para 0081 -Nielsen).
Regarding claim 4, the modified invention of Yotsutsuji and Nielsen discloses the period of time is at least six months (Para 0081 -Nielsen).
Regarding claim 5, the modified invention of Yotsutsuji and Nielsen discloses the period of time is at least one year (Para 0081 -Nielsen).
Regarding claim 6, the modified invention of Yotsutsuji and Nielsen discloses the period of time is at least two years (Para 0081 -Nielsen). 
Regarding claim 7, the modified invention of Yotsutsuji and Nielsen discloses storing the aqueous hydrogen peroxide solution comprises storing the hydrogen peroxide in the syringe from 0 0C to 60 0C for at least a portion of the period of time (Para 0301, See Table 10.1; the solution is stored at 23 0C -Nielsen)
Regarding claim 8, the modified invention of Yotsutsuji and Nielsen discloses the syringe (A, Fig 1 - Yotsutsuji) is hermetically sealed during the period of time (0061 - Yotsutsuji).
Regarding claim 9, the modified invention of Yotsutsuji and Nielsen discloses a residual rate of the aqueous hydrogen peroxide solution in the syringe after the period of time is at least 5% higher relative to storing the aqueous hydrogen peroxide solution in the glass syringe (Since the modified invention of Yotsutsuji and Nielsen discloses the aqueous hydrogen peroxide solution in the cycloolefin polymer syringe of Claim 1, one of ordinary skill in the art would understand that it’s the materials that comprises this property. There does not appear to be any distinction between the hydrogen peroxide 
Regarding claim 10, the modified invention of Yotsutsuji and Nielsen discloses the residual rate of the aqueous hydrogen peroxide solution in the syringe after the period of time is at least 10% higher relative to storing the aqueous hydrogen peroxide solution in the glass syringe (Since the modified invention of Yotsutsuji and Nielsen discloses the aqueous hydrogen peroxide solution in the cycloolefin polymer syringe of Claim 1, one of ordinary skill in the art would understand that it’s the materials that comprises this property. There does not appear to be any distinction between the aqueous hydrogen peroxide solution in the cycloolefin polymer syringe in the modified invention and the aqueous hydrogen peroxide solution in the cycloolefin polymer syringe in the claimed invention).
Regarding claim 11, the modified invention of Yotsutsuji and Nielsen discloses the aqueous hydrogen peroxide solution is characterized by a residual rate exceeding 70% after the period of time (Para 0301, See Table 10.1; The table shows at pH 4 with no stabilizer, the amount of degraded hydrogen peroxide after 2 years is 15.5%. This means that the residual rate is 84.6% -Nielsen).
Regarding claim 12, the modified invention of Yotsutsuji and Nielsen discloses the aqueous hydrogen peroxide solution is characterized by a residual rate exceeding 78% after the period of time (Para 0301, See Table 10.1; The table shows at pH 4 with no stabilizer, the amount of degraded hydrogen peroxide after 2 years is 15.5%. This means that the residual rate is 84.6% -Nielsen).
Regarding claim 13, the modified invention of Yotsutsuji and Nielsen discloses 10the aqueous hydrogen peroxide solution is characterized by a residual rate exceeding 80% after the period of time (Para 0301, See Table 10.1; The table shows at pH 4 with no stabilizer, the amount of degraded hydrogen peroxide after 2 years is 15.5%. This means that the residual rate is 84.6% -Nielsen).

Regarding claim 19, the modified invention of Yotsutsuji and Nielsen discloses the aqueous hydrogen peroxide solution comprises hydrogen peroxide and water (Para 0047 -Nielsen)
Regarding claim 21, the modified invention of Yotsutsuji and Nielsen discloses a concentration of the aqueous hydrogen peroxide in the hydrogen peroxide solution is 0.01 to 40% (w/v) (Para 0052 -Nielsen).
Regarding claim 22, the modified invention of Yotsutsuji and Nielsen discloses a concentration of the hydrogen peroxide in the aqueous hydrogen peroxide solution is 2.5% to 3.5% (w/v) (Para 0052 -Nielsen).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yotsutsuji (2020/0338272) in view of Nielsen (US 2006/0263404) and further in view of Sweeney (US 5348544).
Regarding claim 15, the modified invention of Yotsutsuji and Nielsen discloses all of the elements of the invention as discussed above, however, is silent regarding the nozzle comprises a nozzle part and an adapter part connected to the needle mounting part of the syringe, and the nozzle part is a needle or a spray nozzle.
Sweeney teaches a syringe (22, Fig 1) comprising a nozzle (12, Fig 2) in a needle mounting part (34 and 38, Fig 2) of the syringe, the nozzle comprises a nozzle part (14, Fig 2) and an adapter part (20, Fig 2) connected to the needle mounting part (34 and 38, Fig 2) of the syringe, and the nozzle part is a needle (See Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle disclosed by Yotsutsuji and Nielsen to instead be the nozzle, .
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yotsutsuji (2020/0338272) in view of Nielsen (US 2006/0263404) and further in view of Sweeney (US 5348544) and further in view of Crisman (US 2017/0112464).
Regarding claim 16, the modified invention of Yotsutsuji, Nielsen, and Sweeney discloses all of the elements of the invention as discussed above, however, it is silent regarding the needle has a groove with an echogenic pattern groove on an outer surface thereof.
Crisman teaches a needle (2, Fig 2) having a groove (16a, Fig 2) with an echogenic pattern groove on an outer surface thereof (Para 0025, lines 15-23; Para 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle disclosed by Yotsutsuji, Nielsen and Sweeney to include an echogenic pattern groove as taught by Crisman in order to have a needle that can be better viewed by ultrasound during a procedure (Para 0002).
Regarding claim 17, the modified invention of Yotsutsuji, Nielsen, Sweeney, and Crisman discloses the syringe further comprises a protector (40, Fig 2 -Sweeney), and wherein the nozzle part (14, Fig 2 -Sweeney) is covered with the protector during storage (See Fig 4; Col 6, lines 16-19 — Sweeney).
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2010/0010417) in view of Yotsutsuji (US 2020/0338272) as evidenced by Reynolds (“The glass ceiling: The advantages of polymers over glass in biologic drug delivery”).
Regarding claim 1, Ogawa discloses a method of preparing a stabilized hydrogen peroxide solution (Para 0072), the method comprising: filing a portion of a syringe with an aqueous hydrogen peroxide solution (Para 0083, lines 1-5): and storing the aqueous hydrogen peroxide solution in the 
Ogawa is silent regarding the portion is made of cycloolefin polymer (COP) or cycloolefin copolymer (COC) and wherein the aqueous hydrogen peroxide solution is characterized by improved stability after the period of time relative to storing the aqueous hydrogen peroxide solution in a glass syringe for the period of time.
Yotsutsuji teaches a syringe (A, Fig 1) comprising a portion (1 and 26, Fig 1) thereof contacting a solution (30, Fig 1), and wherein the syringe comprises the solution, wherein the portion is made of cycloolefin polymer (COP) or cycloolefin copolymer (COC) (Para 0043; Para 0059), wherein the drug solution is stored in the syringe for a period of time (Para 0109), and wherein the drug solution is suitable for injection into a biological tissue (Para 0100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the syringe disclosed by Ogawa to be made of cycloolefin polymer (COP) as taught by Yotsutsuji in order to have a syringe that is non-reactive with the solution and thus reduces deterioration of the drug (Para 0015; Para 0043).
 Examiner notes that the modified invention of Ogawa and Yotsutsuji discloses the aqueous hydrogen peroxide solution stored in a cycloolefin polymer syringe; one of ordinary skill in the art would understand that it’s the combination of materials that result in improved stability. There does not appear to be any distinction between the aqueous hydrogen peroxide solution in the cycloolefin polymer syringe in the modified invention and the aqueous hydrogen peroxide solution in the cycloolefin polymer syringe in the claimed invention. Further, Reynolds teaches a drug stored in a .
 Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2010/0010417) in view of Yotsutsuji (US 2020/0338272) and further in view of Gray (US 5882338).
Regarding claim 18, the modified invention of Ogawa and Yotsutsuji discloses all of the elements of the invention as discussed above, however, it is silent regarding the syringe is configured to be operated by a syringe pump.
Gray teaches a syringe (1, Fig 2) configured to be operated by a syringe pump (6, Fig 2) (Col 5, lines 23-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ogawa and Yotsutsuji to incorporate a syringe pump as taught by Gray in order to have a system that can drive the syringe plunger rod at a controllable rate and for a controllable time (Col 2, lines 2-6).
Regarding claim 20, the modified invention of Ogawa, Yotsutsuji, and Gray discloses the hydrogen peroxide solution consists of hydrogen peroxide and water (Para 0013, lines 1-2).
Response to Arguments
	Applicant’s arguments regarding Mori’s hydrogen peroxide solution is unsuitable for injection into a biological tissue has been fully considered but is not persuasive. Applicant’s specification fails to define what is meant by “suitable for injection into a biological tissue”. On Page 1, lines 20-23 and Page 4, lines 10-12, the hydrogen peroxide solution of the invention is discussed as being used as a radiosensitizer that is mixed with a hyaluronic acid at the time of injection and then injected. Further, Ogawa (US 2010/0010417) discloses a similar method of using hydrogen peroxide solution as a radiosensitizer and notes that hyaluronic acid is added to hydrogen peroxide to reduce irritation of tissue. Thus, it is unclear if the stored hydrogen peroxide solution alone is “suitable” for injection into a 
	Applicant’s arguments regarding the modification of Mori being unsuitable for its intended purpose has been fully considered but is moot in view of the current rejection that no longer relies on Mori.
	Applicant’s arguments regarding Ogawa fails to teach “storing” of the hydrogen peroxide solution has been fully considered but is not persuasive. Applicant fails to narrowly define storing. Collins English Dictionary defines storing as “When you store things, you put them in a container or other place and leave them there until they are needed”. This definition does not give a time frame and thus having the solution in the syringe for seconds can be interpreted as “storing”. Applicant references paragraphs [0006]- [0007] of the instant specification, however, this still lacks any special definition of storing that would give the claims a narrower interpretation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTARIUS S DANIEL/
Examiner, Art Unit 3783                                                                                                                                                                                         /TIFFANY LEGETTE/Primary Examiner, Art Unit 3783